      Case 3:20-cr-01842-DMS Document 65 Filed 04/27/21 PageID.329 Page 1 of 3




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 MATTHEW       BREHM
 3 JOSEPH J. ORABONA
   Assistant U.S. Attorneys
 4 California Bar Nos.: 239288/223317
   Office of the U.S. Attorneys
 5 880 Front Street, Room 6293
   San Diego, CA 92101
 6 Tel: (619) 546-8983/7951
   Email: matthew.brehm@usdoj.gov
 7
   Attorneys for the United States
 8
 9                        UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,               Case No. 20CR1842-DMS
12
                                             UNITED STATES’ SUPPLEMENTAL
13               Plaintiff,                  MOTIONS IN LIMINE TO:
14         v.                                   1) Admit Karas’ Post-Arrest Statements
15
     ZACHARY ALEXANDER KARAS,                Date: April 30, 2021
16                                           Time: 11:00 a.m.
17               Defendant.

18
19        COMES NOW the plaintiff, UNITED STATES OF AMERICA, by and through
20 its counsel, Randy S. Grossman, Acting United States Attorney, and Matthew Brehm
21 and Joseph J. Orabona, Assistant United States Attorneys, and moves the Court for an
22 order granting the following supplemental motions in limine.
23                                   INTRODUCTION
24        On April 16, 2021, the United States filed motions in limine. ECF 62. The
25 Government’s previously filed motions in limine only referenced one of Karas’ post-
26 arrest statements. Karas, however, gave two statements: one on May 31, 2021, when he
27 was first discovered to have Molotov cocktails on his person, which was recorded on a
28 body worn camera, ECF 61 Exhibit 1 at “Video 2,” and another, on June 7, 2021, when
       Case 3:20-cr-01842-DMS Document 65 Filed 04/27/21 PageID.330 Page 2 of 3




 1 he was arrested on a federal complaint, which was audio recorded, ECF 61 Exhibit 1 at
 2 “Video 4.”This motion is to clarify that the Government may seek to admit both of his
 3 post-arrest statements at trial.
 4           Also, Defendant filed an opposition to the United States’ motion asking the Court
 5 to deny the Government’s motion to admit Defendant’s girlfriend’s post-arrest
 6 statement. See ECF 64. The Government also files this supplemental motion in limine
 7 to clarify that, while Defendant’s girlfriend’s statement was included on the DVD
 8 lodged with the Court, ECF 61, the Government was not moving to admit her statement.
 9                                       MOTIONS IN LIMINE
10           A.       The Court Should Admit Defendant’s Post-Arrest Statements
11           Before a criminal defendant’s statement can be used against him, the Government
12 must prove its voluntariness by a preponderance of the evidence. Lego v. Twomey, 404
13 U.S. 477, 489 (1972). The Government must also demonstrate a criminal defendant
14 knowingly and intelligently waived his Miranda rights. United States v. Doe, 155 F.3d
15 1070, 1074 (9th Cir.1998).
16       Here, on May 31, 2021, after he was arrested and found to possess Molotov
17 cocktails, Defendant agreed to make a statement. Defendant’s statement is video
18 recorded. See ECF 64 Exhibit 1 at Video 2. The recording reveals that Defendant was
19 Mirandized, agreed to speak with agents, and then voluntarily answered their questions.
20 Defendant is not yelled at, threatened, or otherwise coerced. Consequently, Defendant’s
21 statement should be admitted at trial. See Fed. R. Evid. 801(d)(2).
22       Similarly, on June 7, 2021, after he was arrested pursuant to an arrest warrant,
23 Defendant agreed to make a statement. The statement is audio recorded. See ECF 64
24 Exhibit 1 at “Video 4.” The recording reveals that Defendant was Mirandized, agreed
25 to speak with agents, and then voluntarily answered their questions. Defendant is not
26 yelled at, threatened, or otherwise coerced. Consequently, Defendant’s statement
27 should be admitted at trial. See Fed. R. Evid. 801(d)(2).
28
     United States’ Motions in Limine
                                                 2                                   20CR1842-DMS
       Case 3:20-cr-01842-DMS Document 65 Filed 04/27/21 PageID.331 Page 3 of 3




 1           Lastly, Defendant has objected to the Government admitting the video of Karas’
 2 girlfriend’s post-arrest statement, ECF 64 Exhibit at Video 3. As previously noted in a
 3 footnote in the Government’s motions in limine, the Government is not seeking to admit
 4 the video recording of her statement at this time, but provided the video to the Court for
 5 review at the Court’s discretion, to allow the Court to make a ruling during trial should
 6 the video become relevant and a party seek to admit it.
 7                                        CONCLUSION
 8           For the foregoing reasons, the United States asks the Court to grant its motion in
 9 limine.
10
11           DATED: April 27, 2021                        Respectfully submitted,
12                                                        RANDY S. GROSSMAN
13                                                        Acting United States Attorney
14                                                        /s/Matthew Brehm
15                                                        Assistant U. S. Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Motions in Limine
                                                  3                                   20CR1842-DMS
